Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This application is a CON of 14/817,676 08/04/2015 ABN which is a CON of 13/803,267 03/14/2013 PAT 9132122 which is a CON of 12/677,618 06/03/2010 PAT 9114138 which is a 371 of PCT/EP2008/007551 09/12/2008 and claims priority to EUROPEAN PATENT OFFICE (EPO) 07116390.1 09/14/2007.
2. 	Claims 1, 6-24 are pending.
Response to Arguments
3.	The rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,114,138 in view of Patani, Wakefield, Shah AND Imogai is withdrawn. The declaration under 37 CFR 1.132 filed February 19, 2021 is sufficient to overcome the rejection.   According to the declarant at paragraph 8, “As can be seen from the Table, the IC50 values for the mGlu2 receptor affinities for E25 [the compound of claim 1] are better than those of E2 [prior patent claims]......the relative improvements seen in the IC50 values for the affinity of E25 with the 5-HT2A receptor (resulting in 5-HT2A antagonism) are significantly better, both in terms of actual and proportionate response relative to the mGlu2 response. The absolute and relative magnitudes of these differences are so disproportionately better relative to the mGlu2 response as to be surprising and unexpected, especially given the alleged structural similarities of the compounds.”  
Rejoinder
4.	Claims 1, 6-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-24, directed to the process of using an allowable product, previously 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Dekleva on March 16, 2021.
The application has been amended as follows: 
In claim 9 after the words for treating
Delete  “or preventing”. 
In claim 17 after the words for treating
 Delete  “or preventing”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojai Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625